DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on April 07, 2021.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 2012 / 0125797 A1) to Foye et al., in view of (U.S. Patent Number 5,054,816) to Rosengarten.
Regarding claim 1, Foye et al., discloses the storage attachment device (10) comprising: 
the primary strap (12) comprising the first primary end (i.e. Left (20) of (12) in Figure 1), the second primary end (i.e. Right (20) of (12) in Figure 1) opposite the first primary end (i.e. Left (20) of (12) in Figure 1), and the first length defined between the first primary end (i.e. Left (20) of (12) in Figure 1) and the second primary end (i.e. Right (20) of (12) in Figure 1), the primary strap (12) further comprising the first primary side (i.e. Exterior Side of (12) in Figure 1) and the second primary side (i.e. Interior Side of (12) in Figure 1) opposite the first primary side (i.e. Exterior Side of (12) in Figure 1), each of the first primary side (i.e. Exterior Side of (12) in Figure 1) and the second primary side (i.e. Interior Side of (12) in Figure 1) extending between the first primary end (i.e. Left (20) of (12) in Figure 1) and the second primary end (i.e. Right (20) of (12) in Figure 1), the primary strap (12) further comprising the first primary fastener (i.e. Left (18) of (12) in Figure 1) disposed on the first primary side (i.e. Exterior Side of (12) in Figure 1) at the first primary end (i.e. Left (20) of (12) in Figure 1) and the second primary fastener (i.e. Right (18) of (12) in Figure 1) disposed on the second primary side (i.e. Interior Side of (12) in Figure 1) at the second primary end (i.e. Right (20) of (12) in Figure 1), the second primary fastener (i.e. Right (18) of (12) in Figure 1) configured to engage with the first primary fastener (i.e. Left (18) of (12) in Figure 1) (See Figures 1 & 2); and 
the secondary strap (14) comprising the first secondary end (i.e. Left (20) of (14) in Figure 1), the second secondary end (i.e. Right (20)) opposite the first secondary end (i.e. Left (20) of (14) in Figure 1), and the second length defined between the first secondary end (i.e. Left (20) of (14) in Figure 1) and the second secondary end (i.e. Right (20) of (14) in Figure 1), the secondary strap (14) further comprising the first secondary side (i.e. Exterior Side of (14) in Figure 1) and the second secondary side (i.e. Interior Side of (14) in Figure 1) opposite the first secondary side (i.e. Exterior Side of (14)), each of the first secondary side (i.e. Exterior Side of (14)) and the second secondary side (i.e. Interior Side of (14) in Figure 1) extending between the first secondary end (i.e. Left (20)) and the second secondary end (i.e. Right (20) of (14)  in Figure 1), the secondary strap (14) further comprising the first secondary fastener (i.e. Left (18) of (14) in Figure 1) disposed on the first secondary side (i.e. Exterior Side of (14)) at the first secondary end (i.e. Left (20) of (14) in Figure 1) and the second secondary fastener (i.e. Right (18)) disposed on the second secondary side (i.e. Interior Side of (14) in Figure 1) at the second secondary end (i.e. Right (20) of (14) in Figure 1), the second secondary fastener (i.e. Right (18)) configured to engage with the first secondary fastener (i.e. Left (18) of (14) in Figure 1) (See Figures 1 & 2); 
wherein the center portion (16) of the secondary strap (14), disposed between the first secondary end (i.e. Left (20) of (14) in Figure 1) and the second secondary end (i.e. Right (20) of (14) in Figure 1), is rotatably and mounted to the counterpart center portion (17) of the primary strap (12), disposed between the first primary end (i.e. Left (20) of (12) in Figure 1) and the second primary end (i.e. Right (20) of (12) in Figure 1).
However, Foye et al., does not explicitly disclose wherein the center portion is detachably mounted to the counterpart center portion of the primary strap. 
Rosengarten teaches the center portion (16) is rotatably and detachably mounted (i.e. via (26 & 28) in Figure 6) to the counterpart center portion (18A) of the primary strap (12A) in Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the center portion detachably mounted to the counterpart center portion of the primary strap as taught by Rosengarten with the storage attachment device in order provide two separate and independent straps. 
 
Regarding claim 2, Foye et al., discloses wherein the center portion (17) of the secondary strap (14) is disposed approximately halfway between the first secondary end (i.e. Left (20) of (14) in Figure 1) and the second secondary end (i.e. Left (20 of (14) in Figure 1).  

Regarding claim 3, Foye et al., discloses wherein the counterpart center portion (16) of the primary strap (12) is disposed approximately halfway between the first primary end (i.e. Left of (20) of (12) in Figure 1) and the second primary end (i.e. Right (20) of (12) in Figure 1).  

Regarding claim 4, Foye et al., discloses wherein the center portion (17) of the secondary strap (14) is mounted to the counterpart center portion (16) of the primary strap (12) with the center fastener (i.e. Pin) (See Paragraph 0019) (See Figures 1 & 2).  

Regarding claim 5, Foye et al., discloses wherein the secondary strap (14) is rotatable relative to the primary strap (12) about the center fastener (i.e. Pin) (See Paragraph 0019).  

Regarding claim 7, Foye et al., recites: “Each strap (12/14) is made out of an inexpensive yet durable and easy to manufacture material such as Vinyl (similar to hospital identification bands), Plastic, A Composite Material, Stretchable or Elastic Material such as Rubber or Silicone (the type of material used for wristbands often warn by individuals supporting a particular cause) or the like, although the invention is NOT limited by these types of materials.  It is within the scope of the invention that the material may also be a Cloth, Ribbon, or Other Suitable Material or suitable width and of any color desired.” (See Paragraph 0015).
“The strap material may feature one material on an inner side (30) of the strap and a different material on an outer side (32) of the strap.  In this embodiment, the inner side (30) of the straps (12/14) that comes in contact with the group of items may feature a slightly tacky or gripping material and / or surface to snuggly hold the group of items (28).  Alternatively, the material on both the inner and outer sides (30/32) of the straps (12/14) may be the same.  The strap material could be of any color or any plurality of colors.  Each strap by be of the same or different colors.  In addition, the straps (12/14) may be imprinted with a pattern, logo or the like.” (See Paragraph 0016).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the primary strap (12) is made from the first material (i.e. Vinyl) and the second strap (14) is made from the second material (i.e. Stretchable or Elastic Material) which is different than the first material (i.e. Vinyl), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 2012 / 0125797 A1) to Foye et al., and (U.S. Patent Number 5,054,816) to Rosengarten as applied to claim 1 above, and further in view of (U.S. Patent Number 8,439,199 B2) to Ravary et al.
Regarding claim 6, Foye et al., as modified by above does not explicitly disclose the second length is less than the first length.
Ravary et al., teaches the second length is less than the first length (See Column 5, lines 25 – 32) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second length less than the first length as taught by Ravary with the storage attachment device of Foye et al., in order to secure smaller personal items.

Claim(s) 8 – 15 & 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,104,076) to Goodall, Jr., in view of (U.S. Patent Number 5,054,816) to Rosengarten.
Regarding claim 8, Goodall, Jr., discloses the harness (50); and at least one storage attachment device (10) attached to the harness (50), the at least one storage attachment device (10) comprising:
the primary strap (18) comprising the first primary end (16), the second primary end (14) opposite the first primary end (16), and the first length defined between the first primary end (16) and the second primary end (14), the primary strap (18) further comprising the first primary side (18A) and a second primary side (18B) opposite the first primary side (18A), each of the first primary side (18A) and the second primary side (18B) extending between the first primary end (16) and the second primary end (14), the primary strap (18) further comprising the first primary fastener (26 & 30) disposed on the first primary side (18A) at the first primary end (16) and the second primary fastener (28 & 32) disposed on the second primary side (18B) at the second primary end (14), the second primary fastener (28 & 32) configured to engage with the first primary fastener (26 & 30) (See Figures 1 & 2); and
the second strap (12) comprising the first secondary end (21), the second secondary end (i.e. Bottom of (12) in Figures 1 & 2) opposite the first secondary end (21), and the second length defined between the first secondary end (21) and the second secondary end (i.e. Bottom of (12) in Figures 1 & 2), the secondary strap (12) further comprising the first secondary side (12A) and the second secondary side (12B) opposite the first secondary side (12A), each of the first secondary side (12A) and the second secondary side (12B) extending between the first secondary end (21) and the second secondary end (i.e. Bottom of (12) in Figure 1), the secondary strap (12) further comprising the first secondary fastener (20) disposed on the first secondary side (12A) at the first secondary end (21) and the second secondary fastener (22) disposed on the second secondary side (12B) at the second secondary end (i.e. Bottom of (12) in Figure 1); the second secondary fastener (22) engaged with the first secondary fastener (20) so as to form the first enclosed loop around the portion of the harness (50), thereby mounting the at least one storage attachment device (10) to the harness (50).
However, Goodall, Jr., does not explicitly disclose wherein the center portion of the second strap, disposed between the first secondary end and the second secondary end, is rotatably and detachably mounted to the counterpart center portion of the primary strap, disposed between the first primary end and the second primary end.
Rosengarten teaches the center portion of the second strap, disposed between the first secondary end and the second secondary end, is rotatably and detachably mounted to the counterpart center portion of the primary strap, disposed between the first primary end and the second primary end.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the center portion of the second strap, disposed between the first secondary end and the second secondary end, is rotatably and detachably mounted to the counterpart center portion of the primary strap, disposed between the first primary end and the second primary end as taught by Rosengarten with the storage attachment device of Goodall, Jr., in order join and rotate two separate independent straps. 

Regarding claim 9, Goodall, Jr., discloses further comprising an item (40), wherein the second primary fastener (28 & 32) is engaged with the first primary fastener (26 & 30) so as to form the second enclosed loop around a portion of the item (40), thereby retaining the item (40) within the primary strap (18) of the at least one storage attachment device (10).
  
Regarding claim 10, Goodall, Jr., discloses wherein the at least one storage attachment device (10) includes the first storage attachment device (i.e. Loop of (12) in Figures 3B & 3C) and the second storage attachment device (i.e. Loop of (14) in Figure 3C) and wherein the item (40) is retained by each of the first storage attachment device (i.e. Loop of (12) in Figures 3B & 3C) and the second storage attachment device (i.e. Loop of (14) in Figures 3B & 3C). 
 
Regarding claim 11, Goodall, Jr., as modified by Rosengarten discloses wherein the center portion of the secondary strap (14) is disposed approximately halfway between the first secondary end and the second secondary end. 
 
Regarding claim 12, Goodall, Jr., as modified by Rosengarten discloses wherein the counterpart center portion of the primary strap (12) is disposed approximately halfway between the first primary end and the second primary end (See Figures 2 & 3). 
 
Regarding claim 13, Goodall, Jr., as modified by Rosengarten discloses wherein the center portion of the secondary strap (14) is mounted to the counterpart center portion of the primary strap (12) with the center fastener (26 & 28) (See Figure 6). 
 
Regarding claim 14, Goodall, Jr., as modified by Rosengarten discloses wherein the secondary strap (14) is rotatable relative to the primary strap (12) about the center fastener (26 & 28) (See Figures 2, 3, 5 & 6).  

Regarding claim 15, Goodall, Jr., discloses the primary strap (18) relative to the harness (50) (See Figures 1 & 2).
Furthermore, Goodall, Jr., as modified by Rosengarten discloses wherein the primary strap (12) is rotatable (i.e. via (26 & 28) in Figure 6).  

Regarding claim 18, Goodall, Jr., discloses the method for mounting the storage attachment device (10) to the harness (50), the method comprising:
	the primary strap (18) comprising the first primary end (16), the second primary end (14) opposite the first primary end (16), and the first length defined between the first primary end (16) and the second primary end (14), the primary strap (18) further comprising the first primary side (18A) and the second primary side (18B) opposite the first primary side (18A), each of the first primary side (18A) and the second primary side (18B) extending between the first primary end (16) and the second primary end (14), the primary strap (18) further comprising the first primary fastener (26 & 30) disposed on the first primary side (18A) at the first primary end (16) and the second primary fastener (28 & 32) disposed on the second primary side (18B) at the second primary end (14) (See Figures 1 & 2), and  
	the second strap (12) comprising the first secondary end (21), the second secondary end (i.e. Bottom of (12) in Figures 1 & 2) opposite the first secondary end (21), and the second length defined between the first second end (21) and the second secondary end (i.e. Bottom of (12) in Figure 1), the second secondary strap (12) further comprising the first secondary side (12A) and the second secondary side (12B) opposite the first secondary side (12A), each of the first secondary side (12A) and the second secondary side (12B) extending between the first secondary end (21) and the second secondary end (i.e. Bottom of (12) in Figure 1), the secondary strap (12) further comprising the first secondary fastener (20) disposed on the first secondary side (12A) at the first secondary end (21) and the second secondary fastener (22) disposed on the second secondary side (12B) at the second secondary end (i.e. Bottom of (12) in Figures 1 & 2); and
	mounting the storage attachment device (10) by engaging the second secondary fastener (22) with the first secondary fastener (20) so as to form the first enclosed loop around the portion of the harness (50) (See Figure 3C).
	
Regarding claim 19, Goodall, Jr., discloses the method steps of further comprising retaining an item (40) within the primary strap (18) of the storage attachment device (10) by engaging the second primary fastener (28 & 32) with the first primary fastener (26 & 30) to form the second enclosed loop around the portion of the item (40) (See Figures 3B & 3C).

Regarding claim 20, Goodall, Jr., discloses the method steps of the primary strap (18) relative to the harness (50) (See Figure 3C).
Furthermore, Goodall, Jr., as modified by Rosengarten discloses the method steps of the primary strap (12) rotatable (i.e. via (26 & 28) in Figure 6).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,104,076) to Goodall, Jr., and (U.S. Patent Number 5,054,816) to Rosengarten as applied to claim 8 above, and further in view of (U.S. Patent Number 5,439,199) to Ravary et al.
Regarding claim 16, Goodall, Jr., as modified by above does not explicitly disclose the second length is less than the first length.
Ravary et al., teaches the second length is less than the first length (See Column 5, lines 25 – 32) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second length less than the first length as taught by Ravary with the storage attachment device of Foye et al., in order to secure smaller personal items.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,104,076) to Goodall, Jr., and (U.S. Patent Number 5,054,816) to Rosengarten as applied to claim 8 above, and further in view of (U.S. Patent Number 2012 / 0125797 A1) to Foye et al.
Regarding claim 17, Goodall, Jr., as modified by above does not explicitly discloses the primary strap is made from the first material and the second strap is made from the second material which is different than the first material.
Foye et al., recites: “Each strap (12/14) is made out of an inexpensive yet durable and easy to manufacture material such as Vinyl (similar to hospital identification bands), Plastic, A Composite Material, Stretchable or Elastic Material such as Rubber or Silicone (the type of material used for wristbands often warn by individuals supporting a particular cause) or the like, although the invention is NOT limited by these types of materials.  It is within the scope of the invention that the material may also be a Cloth, Ribbon, or Other Suitable Material or suitable width and of any color desired.” (See Paragraph 0015).
“The strap material may feature one material on an inner side (30) of the strap and a different material on an outer side (32) of the strap.  In this embodiment, the inner side (30) of the straps (12/14) that comes in contact with the group of items may feature a slightly tacky or gripping material and / or surface to snuggly hold the group of items (28).  Alternatively, the material on both the inner and outer sides (30/32) of the straps (12/14) may be the same.  The strap material could be of any color or any plurality of colors.  Each strap by be of the same or different colors.  In addition, the straps (12/14) may be imprinted with a pattern, logo or the like.” (See Paragraph 0016).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the primary strap (12) is made from the first material (i.e. Vinyl) and the second strap (14) is made from the second material (i.e. Stretchable or Elastic Material) which is different than the first material (i.e. Vinyl), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 2,530,695) to Helmert discloses the storage attachment device (See Figure 3) comprising:
the primary strap (1) comprising the first primary end (i.e. Left End of (1) in Figure 2), the second primary end (i.e. Right End of (3 & 1) in Figure 2) opposite the first primary end (i.e. Left End of (1) in Figure 2), and the first length (i.e. Length of (1) in Figure 2) defined between the first primary end (i.e. Left End of (1) in Figure 2) and the second primary end (i.e. Right End of (3 & 1) in Figure 2), the primary strap (1) further comprising the first primary side (i.e. Exterior Side of (1) in Figures 1 & 2) and the second primary side (i.e. Interior Side of (1) in Figure 2) opposite the first primary side (i.e. Exterior Side of (1) & Right (3) in Figure 2), each of the first primary side (i.e. Exterior Side of (1) & Right (3) in Figure 2) and the second primary side (i.e. Interior Side of (3 & 1) in Figure 2) extending between the first primary end (i.e. Left End of (1) in Figure 2) and the second primary end (i.e. Right End of (3 & 1) in Figure 2), the primary strap (1) further comprises the first primary fastener (i.e. Left (4) in Figure 2) disposed on the first primary side (i.e. Exterior Side of (1) in Figures 1 & 2) at the first primary end (i.e. Left End of (1) in Figure 2) and the second primary fastener (i.e. Apertures on Right (3) in Figure 2) disposed on the second primary side (i.e. Interior Side of Right (3 & 1) in Figure 2) at the second primary end (i.e. Right End of (3 & 1) in Figure 2), the second primary fastener (i.e. Apertures on Right (3) in Figure 2) configured to engage with the first primary fastener (i.e. Tongue of Left (4) in Figure 1); and
the secondary strap (i.e. Left (3) in Figures 1 & 2) comprising the first secondary end (i.e. Left End of Left (3) in Figures 1 & 2), the second secondary end (i.e. Right end of Left (3) in Figures 1 & 2) opposite the first secondary end (i.e. Left End of Left (3) in Figures 1 & 2), and the second length (i.e. Length of Left (3) in Figure 2) defined between the first secondary end (i.e. Left End of Left (3) in Figure 3) and the second secondary end (i.e. Right End of Left (3) in Figure 2), the secondary strap (i.e. Left (3) in Figure 2) further comprising the first secondary side (i.e. Exterior Side of Left (3) in Figures 1 & 2) and the second secondary side (i.e. Interior Side of Left (3) in Figures 1 & 2) opposite the first secondary side (i.e. Exterior Side of Left (3) in Figures 1 & 2), each of the first secondary side (i.e. Exterior Side of Left (3) in Figures 1 & 2) and the second secondary side (i.e. Interior Side of Left (3) in Figures 1 & 2) extending between the first secondary end (i.e. Left End of Left (3) in Figure 2) and the second secondary end (i.e. Right End of Left (3) in Figure 2), the secondary strap (i.e. Left (3) in Figure 2) further comprising the first secondary fastener (i.e. Left (4) in Figure 1) disposed on the first secondary side (i.e. Exterior Side of (3) in Figures 1 & 2) at the first secondary end (i.e. Left End of Left (3) in Figure 2) and the second secondary fastener (i.e. Apertures) disposed on the second secondary side (i.e. Interior Side of Left (3) in Figures 1 & 2) at the second secondary end (i.e. Right End of Left (3) in Figure 2), the second secondary fastener (i.e. Apertures) configured to engage with the first secondary fastener (4) (See Figure 3). 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734